COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                 ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:        In re Carnell Louis Dodson

Appellate case number:      01-22-00614-CR

Trial court case number:    18-CR-0670

Trial court:                56th District Court of Galveston County


       The en banc court has unanimously voted to deny relators’ motion for
reconsideration en banc. The motion for en banc reconsideration is ordered denied.


Judge’s signature: __/s/ Justice Richard Hightower_____________________
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: _______December 22, 2022____________